DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/11/2022 has been entered. Claims 1-2, 7, 9-10, 13, 15-16 and 19 have been amended. Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed 10/11/2022, have been fully considered and entered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Main Argument:
receiving one or more video sequences for processing; and coding the one or more video sequences using only one of a low- frequency non-separable transform (LFNST) and an adaptive color transform (ACT), wherein when coding of both LFNST and ACT is not allowed. (emphasis added). 
…
Accordingly, Egilmez discloses an LFNST is used, AUYEUNG discloses an ACT is used, and Kim discloses an ACT and/or LFNST are used. However, none of Egilmez, AUYEUNG, and Kim discloses or suggests "when coding of both LFNST and ACT is not allowed" as recited in claim 1. …
Reply
Examiner respectfully disagree for the following reasons.
The broadest reasonable interpretation of the claim limitation and amendment is satisfied if only one option LFNST or ACT is mentioned/enabled/allowed and hence both is not enabled/allowed. Egilmez discloses an LFNST is used (ACT is not mentioned/allowed, hence  both LFNST and ACT is not allowed).
It seems that the applicant target is (enable LFNST when ACT is disabled “claim 3” or enable ACT when LFNST is disabled “claim 5”), however this needs to be clearly mentioned or clarified with further amendment and it is still obvious under KIM. KIM discloses an ACT and/or LFNST are used, KIM further teaches enabling ACT transformation based on the transform “MTS-based transform and/or LFNST” skip mode status [286]. It is KSR obvious to one with ordinary skills in the art to enable ACT only if the LNST is disabled with predictable results.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egilmez et al. (US 20210195242 A1) hereinafter Egilmez.
Regarding claim 1,
Egilmez teaches a computer-implemented video encoding method, comprising: receiving one or more video sequences for processing (Fig. 3); and coding the one or more video sequences using only one of a low-frequency non-separable transform (LFNST) [0023] and an adaptive color transform (ACT).  ACT is not mentioned/allowed, hence  both LFNST and ACT is not allowed.

Regarding claim 9 “encoder device” and claim 15 “encoder CRM” are rejected under the same reasoning as claim 1 “encoder method” Egilmez (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11, 9-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (WO2021150085A1) hereinafter KIM.
Regarding claim1,
KIM teaches a computer-implemented video encoding method, comprising: receiving one or more video sequences for processing (Referring to FIG. 4, the video/image encoding procedure schematically encodes information for picture restoration “e.g., prediction information, residual information, partitioning information, etc.” as shown in the description for FIG. 2 [95]); and 
coding the one or more video sequences using only one of a low-frequency non-separable transform (LFNST) and an adaptive color transform (ACT) (a residual output “inverse normal transform) (e.g.: Inverse MTS-based transfom and/or inverse LFNST, etc.” or residual output of inverse ACT [128]), both LFNST and ACT is not allowed (enabling ACT transformation based on the transform “MTS-based transform and/or LFNST” skip mode status [286]). It is KSR obvious to one with ordinary skills in the art to enable ACT only if the LNST is disabled with predictable results.


Regarding claim 2,
KIM teaches all the features of claim 1, as outlined above
KIM further teaches flags for enabling the LFNST and the ACT “sps_act_enabled_flag [140][141]” are signaled in a coded layer video sequence “CLVS” level (transform skip mode signaled in the SPS [152]).
Please note: encoding the act at the coded layer video sequence is an admitted prior-art. Specification [0095]: In VVC (e.g., VVC Draft 9), there is a sequence parameter set (SPS) syntax element sps_act_enabled flag to enable or disable ACT of a CLVS.

Regarding claim 3,
KIM teaches all the features of claim 1, as outlined above.
KIM further teaches wherein enabling the ACT based on a status of the LENST (a residual output “inverse normal transform” (e.g.: Inverse MTS-based transform and/or inverse LFNST, etc.) or residual output of inverse ACT [128]; As an example, two types of ACT transformations, including a reversible ACT transformation and an irreversible ACT transformation, may be available. The ACT transform type can be inferred from the transform type. For example, if the transform type is transform skip “indicated by the variable tulsTransformSkip”, a reversible ACT transform may be used. Otherwise, an irreversible ACT transformation can be used [286]). Enabling reversible and an irreversible ACT transformation based on the transform “MTS-based transform and/or LFNST” skip mode status.

Regarding claim 4, is rejected under the same reasoning as claim 3, where KIM teaches Enabling reversible and an irreversible ACT transformation based on the transform “MTS-based transform and/or LFNST” skip mode status [286].
Regarding claim 7, is rejected under the same reasoning as claim 2, where KIM teaches signaling the ACT flags on the CU level [141][142] and it is KSR obvious to signal the transform skip flag on the CU level.

Regarding claims [9-11, 13] “encoder device” and claims [15-17, 19] “encoder CRM” are rejected under the same reasoning as [claims 1-4, 7] “encoder method” KIM (Fig. 2 and 4).

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of Egilmez.
Regarding claim 7, 
KIM teaches all the features of claim 1, as outlined above.
KIM further teaches wherein the ACT are in coding unit (CU) level ([0152]).  
KIM did not explicitly teach LFNST in coding unit (CU) level.
Egilmez teaches LFNST “a value representing the number of LFNST Coefficients” in coding unit (CU) level “block header” [0064].
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Egilmez to the teachings of KIM. The motivation for such an addition would be to provide an obvious alternative to represent indices and flags for handling the LFNST transformation (Egilmez [0064]).

Regarding claim 13 “encoder device” and claim 19 “encoder CRM” are rejected under the same reasoning as claim 7 “encoder method” AUYEUNG (Fig. 6).


Allowable Subject Matter
Claims 5-6, 8, 12, 14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please note as claims [2-6, 10-12, 16-18] and [7-8, 13-14, 19-20] represent alternative sets, applicant is advised to carefully roll the allowing subject matter from one set, and then either rephrase the second set to be a proper dependent or cancel it.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419